DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file on 11/14/2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2011/0190061 A1 to Takeda et al. (Takeda) and US Patent Publication No. 2014/0002442 A1 to Lamb et al. (Lamb).

acquire first user operation information (touch/throw) based on a first detection result obtained by a sensor (touch screen) of a mobile terminal (7) (FIGS. 14-15, ¶0230, 0232-0234, 0238-0240); and 
control a television/display (2) to display an object at at a second position (after thrown) on a television/display (2) (second space) (FIGS. 14-15, ¶0230, 0232-0234, 0238-0240), whereinPage 3 of 12Application No. 14/891,350Reply to Office Action of October 6, 2020 
the display of the object at the second position is based on the acquired first user operation information (touch on the mobile device) (FIGS. 14-15, ¶0230, 0232-0234, 0238-0240), and one of the first space or the second space is based on an operation surface of the mobile terminal (7) (FIGS. 14-15, ¶0230, 0232-0234, 0238-0240).
Takeda does not expressly disclose control a wearable display to display the object at a first position in a first reference space; control the wearable display to display the object at a second position in a second reference space, wherein one of the first reference space or the second reference space is based on an operation surface of the mobile terminal.
Lamb discloses an information processing device comprising an input device(see Figs. 1, 18; pars. 29, 126); a processor (42, 191) (Figs. 2A, 3, Pars. 68, 76, 78) for controlling a wearable display (HMD) to display an object (e.g. 53 or 54) at a first position in a first reference space (augmented reality environment/real space or 2D 
one of the first reference space or the second reference space is based on an operation surface of a two-dimensional object (52) (Figs. 5B-5D, Par. 90).
It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027). 
As to claims 36 and 37, see claim 1.
As to claim 21, Takeda as modified teaches the first reference space is based on real space (real space) (Lamb’s Fig. 5A, Par. 90, see also Takeda’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240), andPage 5 of 12Application No. 14/891,350Reply to Office Action of October 6, 2020 the second reference space is based on the operation surface of the mobile terminal (Takeda's FIGS. 14-15, ¶0230, 0232-0234, 0238-0240, Lamb’s Figs. 5A-5B, Par. 90).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027). 
As to claim 22, Takeda as modified teaches the first reference space is based on the operation surface of the mobile terminal (Takeda’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240, Lamb’s Fig. 5C-5D, Par. 90), andPage 5 of 12Application No. 14/891,350Reply to Office Action of October 6, 2020 the second reference space is based on before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027). 
As to claim 23, Takeda as modified teaches the first reference space is based on the operation surface of the mobile terminal (Takeda’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240, Lamb’s Fig. 5C-5D, Par. 90), and the second reference space is based on (omitting or one of a display surface of the wearable display or) a virtual display screen of the wearable display (Lamb’s Fig. 5C-5D, Par. 90).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested LAMB (¶0027). 
As to claim 24, Takeda as modified teaches the first reference space is based on a virtual display screen of the wearable display (Lamb’s Figs. 5A-5B, Par. 90), and the second reference space is based on the operation surface of the mobile terminal (Takeda's FIGS. 14-15, ¶0230, 0232-0234, 0238-0240, Lamb’s Figs. 5A-5B, Par. 90). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027). 
 acquire second user operation information based on a second detection result obtained by the sensor of the mobile terminal (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240; Lamb’s Fig. 5C-5D, Par. 90); control the wearable display to display the object at a third position based on the acquired second user operation information (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240, changes in angle changes the position of the aim and there are also three targets 123 positions; Lamb’s Fig. 5C-5D, Par. 90); and move the displayed object based on a position of the mobile terminal (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240; Lamb’s Fig. 5C-5D, Par. 90), the acquired second user operation information corresponds to a user operation on the mobile terminal (TAKEDA’s FIGS. 14-15, ¶0230-231, see also ¶0232-0234, 0238-0240, changing the angle of the 121 relative to altitude of 7; Lamb’s Fig. 5C-5D, Par. 90), and the object is in a third reference space (real space)(TAKEDA’s FIGS. 14-15, ¶0230-231, see also ¶0232-0234, 0238-0240, changing the angle of the 121 relative to altitude of 7; Lamb’s Fig. 5C-5D, Par. 90). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027). 
As to claim 26, Takeda teaches the mobile terminal is one of a smartphone, a tablet terminal, or a portable game console (¶0077).
As to claim 27, Takeda as modified teaches to control the wearable display to change a visual appearance of the object displayed in the second reference space (Lamb’s Figs. 5A-5B, Par. 90), and the change in the visual appearance of the object TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240, Lamb’s Figs. 5A-5C, Par. 90). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).
As to claim 28, Takeda as modified teaches to change a size of the object (e.g. from 3D to 2D) displayed in the second reference space (Lamb’s Figs. 5A-5C, Par. 90). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to try with a reasonable expectation of success to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).
As to claim 29, Takeda as modified teaches to change an angle of the object displayed in the second reference space (TAKEDA’s FIGS. 14-15, ¶0230-231, see also ¶0232-0234, 0238-0240, changing the angle of the 121 relative to altitude of 7; Lamb’s Figs. 5A-5C, Par. 90). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested LAMB (¶0027).
As to claim 30, Takeda as modified teaches acquire second user operation information based on a second detection result obtained by the sensor of the mobile terminal (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240; Lamb’s Figs. 5A-5D, Par. 90); and control the wearable display to change the display of the object in the second reference space (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240; TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240; Lamb’s Figs. 5A-5D, Par. 90).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).
As to claim 31, Takeda as modified teaches to change a size of the object (e.g. from 3D to 2D) displayed in the second reference space (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240; Lamb’s Figs. 5A-5D, Par. 90).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).
As to claim 32, Takeda as modified teaches to change an angle of the object displayed in the second reference space (TAKEDA’s FIGS. 14-15, ¶0230-231, see also ¶0232-0234, 0238-0240, changing the angle of the 121 relative to altitude of 7; Lamb’s Figs. 5A-5C, Par. 90). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).
As to claim 33, Takeda teaches the first user operation information from the mobile terminal is a touch operation (Takeda’s FIGS. 14-15, ¶0230, 0232-0234, 0238-or a flick operation).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with LAMB to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).
As to claim 34, Takeda as modified teaches the second user operation information from the mobile terminal is information associated with a touch operation (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240, Lamb's Figs. 1, 18, ¶0029, 0126), and the touch operation is one of a tap operation, a drag operation (TAKEDA’s FIGS. 14-15, ¶0230, 0232-0234, 0238-0240). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).
As to claim 35, Takeda as modified teaches to transit the object from the first reference space to the second reference space based on an end of a touch operation on a touch sensor of the mobile terminal (TAKEDA’s FIGS. 14-15, ¶0232, see also ¶0230, 0233-0234, 0238-0240, Lamb's Figs. 1, 18, p29, 126).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of TAKEDA with to provide a device for simulating a real world operation and provide a user with better operation experience as suggested by LAMB (¶0027).

Claims 1, 26, 30, 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20120180000 A1 to Weng et al. and US Patent Publication No. 2014/0002442 A1 to Lamb et al. (Lamb).
	As to claim 1, Weng et al discloses an information processing device(100), comprising: circuitry configured to: control a display (see Figs. 3-4, 7) to display the object(40 or 70) at a first position(see Figs. 4, 7)  in a first reference space(36, ground plane)(see Fig. 4 and [0039, 0041]); acquire first user operation information (touch) based on a first detection result obtained by a sensor (touch screen) of a mobile terminal (100, e.g. smart phone)(see Figs,  1, 6; [0006, 0034, 0045-0046]); and 
          control a display (see Figs. 3-4, 7) to display the object(40 or 70) at a second position in a second reference space (38, three dimensional space)(see Figs. 5-6, 8; [0041, 0046, 0050]);  wherein the display of the object (40, 70) at the second position(38) is based on the acquired first user operation information (touch on the mobile device)(see Fig. 6; [0034, 0046] ), and  the first space (ground plane) is based on an operation surface of the mobile terminal (100) (see Figs. 1, 4, 7; [0034, 0039, 0050]). 
	Weng et al do not expressly disclose control a wearable display.
	Lamb discloses an information processing device comprising an input device(see Figs. 1, 18; pars. 29, 126); a processor (42, 191) (Figs. 2A, 3, Pars. 68, 76, 78) for controlling a wearable display (HMD) to display an object (e.g. 53 or 54) at a first position in a first reference space (augmented reality environment/real space or 2D surface) (Figs. 5A
It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of Weng et al with LAMB, so the display device would not be easy to lose by wearing on user's head. 
As to claims 36 and 37, see claim 1.
	As to claim 26, Weng et al teach the mobile terminal is one of a smartphone (see [0006, 0034]). 
As to claim 30, Weng et al as modified teaches the circuitry is further configured to: acquire second user operation information based on a second detection result obtained by the sensor of the mobile terminal (Weng’s Figs. 1, 4, 7; [0034, 0039, 0050], Lamb’s Figs. 5A-5D, Par. 90); and control the wearable display to change the display of the object in the second reference space (Weng’s Figs. 1, 4, 7; [0034, 0039, 0050], Lamb’s Figs. 5A-5D, Par. 90), and the change in the display of the object in the second reference space is based on the acquired second user operation information (Weng’s Figs. 1, 4, 7; [0034, 0039, 0050], Lamb’s Figs. 5A-5D, Par. 90).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of Weng et al with LAMB, so the display device would not be easy to lose by wearing on user's head. 

As to claim 33, Weng as modified teaches the first user operation information from the mobile terminal is a touch operation (Weng’s Figs. 5-6, 8; [0006, 0034, 0041, or a flick operation).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of WENG with LAMB so the display device would not be easy to lose by wearing on user's head. 

As to claim 34, Weng as modified teaches the second user operation information from the mobile terminal is information associated with a touch operation (Weng’s Figs. 5-6, 8; [0006, 0034, 0041, 0046], LAMB’s Fig. 18, [0126]), and the touch operation is one of a tap operation, a drag operation ((Weng’s Figs. 5-6, 8; [0006, 0034, 0041, 0046,)(omitting or a flick operation). It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, to combine the teachings of WENG with LAMB so the display device would not be easy to lose by wearing on user's head. 

As to claim 35, Weng as modified teaches to transit the object from the first reference space to the second reference space based on an end of a touch operation on a touch sensor of the mobile terminal (Weng’s Figs. 5-6, 8; [0006, 0034, 0041, 0046], Lamb's Figs. 1, 18, [0029, 0126]).  It would have been obvious to one of ordinary skill in the art, before the filing date of the invention, so the display device would not be easy to lose by wearing on user's head. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21-37 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Lamb as necessitated by amendments.  Please see above for full basis of rejection as taught by Takeda in view of Lamb.
The Examiner suggests amending to incorporate features of paragraphs 207 and 209 of US 20160291687 to overcome the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0177035 A1 to Schowengerdt et al. teaches an eyeglasses display generating an image of virtual keyboard and an indication representative of a finger selecting a key of the virtual keyboard.
US 2012/0210254 A1 to Fukuchi teaches a sharing control unit configured to compare the position of the virtual object to a sharing area that is defined relative to the real space, wherein based on a result of the comparison, selectively permit a display of the virtual object by a display device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692